DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 9/22/2021 has been received and considered. In the response, Applicant amended claims 1, 11, 21, 26, 36, 38, 40 and 42; cancelled claims 35, 37, 39 and 41; and added new claims 43 - 46. Therefore, claims 1, 3 – 11, 13 – 21, 23 – 26, 28 – 34, 36, 38, 40 and 42 - 46 are pending. Further, Applicant amended the specification, which has been approved for entry. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 11, 13 – 21, 23 – 26, 28 – 34, 36, 38, 40 and 42 - 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to paramutual wagering without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be 
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1 and 3 – 10,  21, 23 – 25, 31, 32, 36, 40, 43 - 46 are directed to a method, claims 13 -  20, 26, 29 – 30, 33, 34, 38, and 42 are directed to a system which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, the invention is directed to “paramutual fantasy betting”. More particularly, representative claim 1 recites the following (with emphasis):
Claim 1: A method for displaying and receiving information relating to a pool betting event for fantasy sports via an electronic display device to facilitate electronic fantasy sports betting using one or more servers positioned remotely from, and in communication via the internet with, a computing device associated with the electronic display device, the method comprising:
receiving, through a data collection module operated by one or more servers, statistical player information from an external sports statistics provider in communication with the one or more servers; 
causing, through a user interface module operated by the one or more servers, a bettor interface screen to be displayed to a bettor on the electronic display device associated with the computing device operating by the better;
calculating, through an odds generator module operated by the one or more servers, pool betting odds for entry into the pool betting event, wherein the pool betting odds are continuously and dynamically calculated based, on:
betting activity in the pool betting event, and
the statistical player information automatically collected in real time from the external sports statistics provider;
causing, through the user interface module, the pool betting odds to be displayed to the bettor via the bettor interface screen; 
receiving, through the data collection module, an entry into the pool betting event by the bettor via the bettor interface screen; wherein the entry includes:
a wager amount for the entry; and
a proposition for the pool betting event with a selection of one or more sports players as part of the entry into the pool betting event at the calculated pool betting odds;
receiving, through the data collection module, a plurality of other entries by other bettors in the pool betting event via bettor interface screens of electronic display devices of computing devices operated by the other bettors;
recalculating, through the odds generator module, the pool betting odds for the pool betting event after the entry is received from the bettor, wherein the pool betting odds are recalculated based, at least in part, on betting activity by the bettor and by the other bettors in the pool betting event;
causing, through the user interface module, the recalculated pool betting odds to be displayed to the bettor via the bettor interface screen;
causing, through the user interface module, a means for the bettor to change an initial entry into the pool betting event to be displayed to the better via the bettor interface screen; 
retrieving, through the data collection module, player result data for the one or more sports players of the proposition,
wherein the player result data includes an amount of fantasy points earned by the one or more sports players based on an occurrence of a sporting event involving the one or more sports players;
calculating, through a bettor score determination module operated by the one or more servers, scores for the bettor and the other bettors in the pool betting event based, on: the player result data, and the recalculated pool betting odds; 
determining, through a bettor payout evaluator module operated by the one or more servers, a pool betting result; and
causing, through the user interface module, the pool betting results to be displayed to the bettor via the bettor interface screen.
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 8, 11, 21 and 26.  It is clear that the inventive concept here is a new set of rules for paramutual fantasy betting.  Dependent claims 3 – 7, 9, 10, 13 – 20, 23 – 25, 28 – 34, 36, 38, 40 and 42 - 46 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., one or more processors, a computing device, one or more servers, a network, a network device, an interface on a display, which is addressed further below). 
The abstract idea may be viewed, for example, as:
•    a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
•    a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and/or
•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B. V., and Alice). Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering. The claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per one or more processors, a computing device, one or more servers, a network, a network device, an interface on a display to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity. Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).




Response to Arguments
Applicant's arguments filed on 9/22/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the amendments help overcome the 101 rejection, more specifically the amended claims meet the requirements of at least Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance and further the amended claims provide technology to enhance enjoyment, ease of use, platform loyalty and participation flexibility of both host providers and players of electronic fantasy sports platforms, the Examiner respectfully disagrees. The asserted improvement of allowing people to remotely wager together is not persuasive as it is not inventive. 
The claims encompass a paramutual game, which is directed to a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game), a fundamental economic practice (e.g., rules for conducting a wagering game) and a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method). The odds are calculated and change over time as more wagers are placed, which can be accomplished mentally or with a pen and paper. Applicant argues the calculation cannot be done by a human, SAP America, Inc v. Investpic, LLC and Electric Power Group, LLC, v. Alstom both showed complex calculations that were beyond the skill of a human to do in real time, however both were found ineligible. 
Further, the use of an interface was found ineligible in view of Electric Power Group, LLC, v. Alstom. Therefore, the 101 rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715